

115 S3476 RS: PEPFAR Extension Act of 2018
U.S. Senate
2018-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 619115th CONGRESS2d SessionS. 3476IN THE SENATE OF THE UNITED STATESSeptember 18, 2018Mr. Corker (for himself, Mr. Menendez, Mr. Cardin, Mr. Rubio, Mr. Isakson, Mr. Young, Mr. Udall, Mr. Booker, Mr. Coons, Mr. Sullivan, Mr. Boozman, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsOctober 3 (legislative day, September 28), 2018Reported by Mr. Corker, without amendmentA BILLTo extend certain authorities relating to United States efforts to combat HIV/AIDS, tuberculosis,
			 and malaria globally, and for other purposes.
	
 1.Short titleThis Act may be cited as the PEPFAR Extension Act of 2018. 2.Inspectors General and annual studySection 101 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7611) is amended—
 (1)in subsection (f)(1)— (A)in subparagraph (A), by striking 2018 and inserting 2023; and
 (B)in subparagraph (C)(iv)— (i)by striking four and inserting 9; and
 (ii)by striking 2018 and inserting 2023; and (2)in subsection (g)—
 (A)in paragraph (1), by striking 2019 and inserting 2024; and (B)in paragraph (2)—
 (i)in the heading, by striking 2018 and inserting 2024; and (ii)in the matter preceding subparagraph (A), by striking September 30, 2018 and inserting September 30, 2024.
 3.Participation in the Global Fund to Fight AIDS, Tuberculosis, and MalariaSection 202(d) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622(d)) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A)— (i)in clause (i), by striking fiscal years 2009 through 2018 and inserting fiscal years 2004 through 2023;
 (ii)in clause (ii), by striking 2018 and inserting 2023; and (iii)by striking clause (vi); and
 (B)in subparagraph (B)— (i)by striking clause (ii);
 (ii)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively; (iii)in clause (ii), as redesignated—
 (I)in the first sentence, by inserting before the period at the end the following: or section 104B or 104C of such Act; and (II)in the second sentence, by striking for HIV/AIDS assistance; and
 (iv)in clause (iii), as redesignated, by striking 2018 and inserting 2023; and (2)in paragraph (5), in the matter preceding subparagraph (A), by striking 2018 and inserting 2023.
 4.Allocation of fundsSection 403 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7673) is amended— (1)in subsection (b), by striking 2018 and inserting 2023; and
 (2)in subsection (c), in the matter preceding paragraph (1), by striking 2018 and inserting 2023.October 3 (legislative day, September 28), 2018Reported without amendment